                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,
                                                 Case No. 19-cr-225-pp
      v.

CHARLES B. MOORE,

                    Defendant.


      ORDER GRANTING MOTION FOR ORDER OF FORFEITURE AND
                    JUDGMENT (DKT. NO. 31)


      On October 5, 2020, the government filed a motion asking the court to

enter a final order of forfeiture under 18 U.S.C. §1594. Dkt. No. 31. The court

has considered the motion, as well as the affidavit of Assistant U.S. Attorney

Erica J. Lounsberry. Dkt. No. 32. The court is satisfied that the government

has complied with the requirements of 18 U.S.C. §1594.

              The court ORDERS that, under 18 U.S.C. §1594, the United States

of America has clear title to the LG cellular phone, Model No. LM-X210MA,

IMEI No.: 357603-09-351905-6, serial number: 805VTWP351905, to the

United States of America, and that the United States may dispose of the LG

cellular phone, Model No. LM-X210MA, IMEI No.: 357603-09-351905-6, serial

number: 805VTWP351905, according to law.




                                        1

           Case 2:19-cr-00225-PP Filed 10/06/20 Page 1 of 2 Document 33
Dated in Milwaukee, Wisconsin this 6th day of October, 2020.

                             BY THE COURT:


                             _____________________________________
                             HON. PAMELA PEPPER
                             Chief United States District Judge




                               2

  Case 2:19-cr-00225-PP Filed 10/06/20 Page 2 of 2 Document 33
